Citation Nr: 1144272	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  05-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1971 and from January 1973 to March 1974.  He died in December 2003, and the appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2009 and January 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2010 remand, the Board found a pending claim of entitlement to service connection for hepatitis C for accrued benefits purposes.  The Board noted that, considering that hepatitis was listed as an immediate cause of the Veteran's death, a grant of service connection for accrued benefits purposes would arguably result in a grant of service connection for the cause of death.  The Board essentially considered the issue of entitlement to service connection for the cause of the Veteran's death to be inextricably intertwined with the accrued benefits claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  Accordingly, the Board remanded the claim of entitlement to service connection for the cause of the Veteran's death pending RO adjudication of the accrued benefits claim.

On remand, the AMC adjudicated the accrued benefits claim in a September 2011 supplemental statement of the case.  This issue has not been considered in a rating decision or a statement of the case.  Significantly, using a supplemental statement of the case to announce a new decision violates due process.  38 C.F.R. § 19.31(a) (2011) ('In no case will a Supplemental Statement of the Case be used to announce a decision by the agency of original jurisdiction on an issue not previously addressed.')  

Therefore, the claim must be remanded again for proper consideration of the issue of entitlement to service connection for hepatitis C for accrued benefits purposes.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order).  

Consideration of this issue must include the issuance of a rating decision.  In order for the Board to exercise appellate jurisdiction over the accrued benefits claim, the appellant is again notified that she must perfect a timely appeal to any denial of entitlement to accrued benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate in a rating decision the issue of entitlement to service connection for hepatitis C for accrued benefits purposes.  

In order for the Board to exercise appellate jurisdiction over the accrued benefits claim, the appellant is again notified that she must perfect a timely appeal to any denial of entitlement to accrued benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal).

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  All applicable, laws, regulations, and theories should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


